 



EXHIBIT 10.7
THIRD AMENDMENT TO
CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of November 2, 2005 (the
“Amendment”) relating to the Credit Agreement referenced below, is by and among
COLEMAN CABLE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company identified on the signature pages hereto as a
Borrower (collectively referred to as the “Subsidiary Borrowers” or individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers collectively referred to as the “Borrowers” or individually
referred to as a “Borrower”), each of the financial institutions identified as
Lenders on the signature pages hereto (referred to individually as a “Lender”
and, collectively, as the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as administrative agent (in such capacity, the “Administrative
Agent” or the “Agent”).
W I T N E S S E T H
     WHEREAS, a $75,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Credit Agreement dated as of September 28,
2004 (as amended, modified or otherwise supplemented from time to time, the
“Credit Agreement”) among the parties identified in the introductory paragraph
above; and
     WHEREAS, the Administrative Agent and the other parties hereto have agreed
to amend the Credit Agreement, on the terms and conditions provided herein.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
PART 1
DEFINITIONS
     SUBPART 1.1 Certain Definitions. The following terms used in this
Amendment, including its preamble and recitals, have the following meanings:
          “Amended Credit Agreement” means the Credit Agreement, as amended
hereby and as further amended, supplemented or otherwise modified from time to
time.
          “Third Amendment Date” is defined in Subpart 3.1.
     SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.
PART 2
AMENDMENTS TO CREDIT AGREEMENT
     SUBPART 2.1 Section 8.3. Section 8.3 of the Credit Agreement is hereby
deleted in its entirety.
PART 3
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1 Third Amendment Date. This Amendment shall be and become
effective as of the date hereof (the “Third Amendment Date”) when all of the
conditions set forth in this Part 3 shall have been satisfied, and thereafter
this Amendment shall be known, and may be referred to, as the “Third Amendment”.
     SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message, satisfactory to the Administrative Agent) of this
Amendment, which collectively shall have been duly executed on behalf of each of
the parties hereto.

 



--------------------------------------------------------------------------------



 



     SUBPART 3.3 Other. The Administrative Agent shall have received such other
documents, agreements or information which may be reasonably requested by the
Administrative Agent relating to the existence of the Credit Parties, the
corporate authority for and the validity of this Amendment and the transactions
contemplated hereby, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent in its sole good faith
discretion.
PART 4
MISCELLANEOUS
     SUBPART 4.1 Representations and Warranties. Each of the Borrowers hereby
represents and warrants that (i) the representations and warranties contained in
Article VI of the Amended Credit Agreement are true and correct on and as of the
date hereof as though made on and as of the date hereof (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the amendments contained herein, (ii) no
Default or Event of Default exists under the Credit Agreement or the Amended
Credit Agreement on and as of the date hereof and after giving effect to the
amendments contained herein, (iii) it has the corporate power and authority to
execute and deliver this Amendment and each of the documents executed and
delivered in connection herewith and to perform its obligations hereunder and
has taken all necessary corporate action to authorize the execution, delivery
and performance by it of this Amendment and each of the documents executed and
delivered in connection herewith and (iv) it has duly executed and delivered
this Amendment and each of the documents executed and delivered in connection
herewith, and this Amendment and each of the documents executed and delivered in
connection herewith constitutes its legal, valid and binding obligation
enforceable in accordance with its terms except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws affecting the
rights of creditors generally or by general principles of equity.
     SUBPART 4.2 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.3 Instrument Pursuant to Credit Agreement. This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Amended Credit Agreement.
     SUBPART 4.4 References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Credit Documents to the “Credit Agreement” shall be deemed to
refer to the Amended Credit Agreement.
     SUBPART 4.5 Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of the Amendment by telecopy shall
be effective as an original and shall constitute a representation that an
original shall be delivered.
     SUBPART 4.6 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW.
     SUBPART 4.7 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 4.8 Continuing Agreements. Except as specifically modified hereby,
all of the terms and provisions of the Credit Agreement and the other Credit
Documents (and Exhibits and Schedules thereto) shall remain in full force and
effect, without modification or limitation, and this Amendment shall not affect,
modify or diminish the obligations of the Credit Parties which have accrued
prior to the effectiveness of the provisions hereof. This Amendment shall not
operate as a consent to any other action or inaction by any Credit Party, or as
a waiver or amendment of any right, power, or remedy of any Lender or the
Administrative Agent under the Credit Documents nor constitute a consent to any
such action or inaction, or a waiver or amendment of any provision contained in
any Credit Document except as specifically provided herein.

2



--------------------------------------------------------------------------------



 



     SUBPART 4.9 Payment of Fees and Expenses. Each of the Borrowers agrees,
jointly and severally, to pay all costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and expenses of Mayer, Brown,
Rowe & Maw LLP.
     SUBPART 4.10 Approval by Lenders. Each Lender, by delivering its signature
page to this Amendment on the Third Amendment Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, the Amendment, the
Amended Credit Agreement, each other Credit Document and each other document
required to be approved by any Agent, the Required Lenders or the Lenders, as
applicable, on the Third Amendment Date.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

              BORROWERS:   COLEMAN CABLE, INC.,         a Delaware corporation  
 
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President/CFO    
 
                OSWEGO WIRE INCORPORATED.,         a Texas corporation    
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President/CFO    
 
                CCI ENTERPRISES, INC.,         a Delaware corporation    
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President/CFO    

    4 THIRD AMENDMENT

 



--------------------------------------------------------------------------------



 



             
AGENT AND LENDERS
  WACHOVIA BANK,         NATIONAL ASSOCIATION,         as Administrative Agent
and as a Lender    
 
           
 
  By:   /s/ Maura S. Atwater    
 
  Name:  
 
Maura S. Atwater    
 
  Title:   Vice President    

THIRD AMENDMENT



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BUSINESS CREDIT, INC.,         as Syndication
Agent and as a Lender    
 
           
 
  By:   /s/ Glenn P. Bartley    
 
  Name:  
 
Glenn P. Bartley    
 
  Title:   Director    

THIRD AMENDMENT



--------------------------------------------------------------------------------



 



                  ING CAPITAL LLC,         as Syndication Agent and as a Lender
   
 
           
 
  By:   /s/ Bennett C. Whitehurst    
 
  Name:  
 
Bennett C. Whitehurst    
 
  Title:   Vice President    

THIRD AMENDMENT



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,         as Documentation Agent
and as a Lender    
 
           
 
  By:   /s/ Sherry Winick    
 
  Name:  
 
Sherry Winick    
 
  Title:   Vice President    

THIRD AMENDMENT



--------------------------------------------------------------------------------



 



                  ASSOCIATED BANK,         NATIONAL ASSOCIATION,         as
Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Joseph J. Gehrke    
 
  Name:  
 
Joseph J. Gehrke    
 
  Title:   Vice President    

THIRD AMENDMENT



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS
     Each of the undersigned (collectively the “Guarantors” and each a
“Guarantor”), does hereby acknowledge receipt of a copy of the foregoing
Amendment, dated as of the same date hereof, and, in connection therewith,
hereby consents to the execution, delivery and performance thereof and agrees
that nothing contained therein nor in any document, instrument or other
agreement required or contemplated thereby, shall alter, discharge, release,
cancel or impair the duties and obligations of such Guarantor under the Guaranty
Agreement and that the Guaranty Agreement shall continue to remain in full force
and effect, enforceable against such Guarantor in accordance with its terms,
without any right of offset, deduction, defense or counterclaim in favor of such
Guarantor against the Administrative Agent or the Lenders.
     IN WITNESS WHEREOF, each of the Guarantors has executed this Consent under
seal as of November 2, 2005.

              GUARANTORS:   BARON WIRE & CABLE CORP.,         an Illinois
corporation    
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President/CFO    
 
                THE DEKALB WORKS COMPANY,         an Illinois corporation    
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President/CFO    
 
                CCI INTERNATIONAL, INC.,         a Delaware corporation    
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President/CFO    
 
                LAKESIDE DRIVE ASSOCIATES, INC.,         a Delaware corporation
   
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President/CFO    

THIRD AMENDMENT